Citation Nr: 0822492	
Decision Date: 07/09/08    Archive Date: 07/14/08

DOCKET NO.  06-37 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel


INTRODUCTION

The veteran had active service from August 1953 to August 
1957.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska.


FINDING OF FACT

The competent medical evidence of record fails to show that 
the veteran has a bilateral hearing loss that is related to 
active military service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
the veteran's active duty service, nor may bilateral hearing 
loss be presumed to have been incurred in or aggravated by 
his service.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of (1) the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
and (3) which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2007); see also 73 Fed. Reg. 23,353-6 (April 
30, 2008) (codified at 38 C.F.R. § 3.159 (May 30, 2008)).  
See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

After careful review of the claims file, the Board finds that 
the letter dated in June 2006 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1) (2007); Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In this regard, this letter advised the veteran 
what information and evidence was needed to substantiate the 
claim decided herein.  The letter also requested that he 
provide enough information for the RO to request records from 
any sources of information and evidence identified by the 
veteran, as well as what information and evidence would be 
obtained by VA, namely, records like medical records, 
employment records, and records from other Federal agencies.  

On March 3, 2006, the Court issued a decision in Dingess v. 
Nicholson, 19 Vet. App. 473, 484 (2006), which held that the 
VCAA notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  The June 2006 letter 
provided this notice to the veteran.  

The Board observes that the June 2006 letter was sent to the 
veteran prior to the September 2006 rating decision.  The 
VCAA notice with respect to the elements addressed in this 
letter was therefore timely.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  In this regard, the notice provided in 
the June 2006 letter fully complied with the requirements of 
38 U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b) (2007), and 
Dingess, supra. 

Moreover, the veteran was provided with a copy of the 
September 2006 rating decision and the November 2006 
Statement of the Case (SOC), which included a discussion of 
the facts of  the claim, pertinent laws and regulations, 
notification of the basis of the decision, and a summary of 
the evidence considered to reach the decision.

Therefore the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence in needed.

The Board finds that VA has also fulfilled its duty to assist 
the veteran in making reasonable efforts to identify and 
obtain relevant records in support of the veteran's claims 
and providing a VA examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2007).  Moreover, it has 
met its heightened obligation to assist a veteran in light of 
the unavailability of service treatment records.  See O'Hare 
v. Derwinski, 1 Vet. App. 365 (1991); see also Moore v. 
Derwinski, 1 Vet. App. 401 (1991) (holding that the 
heightened duty to assist a veteran in developing facts 
pertaining to his claim in a case in which service treatment 
records are presumed destroyed includes the obligation to 
search for alternative medical records).  In this regard, all 
relevant and available non-VA treatment records are 
associated with the claims folder.  

In attempting to retrieve the veteran's service personnel and 
treatment records the RO learned that his records were 
destroyed in the 1973 fire at the National Personnel Records 
Center (NPRC).  In light of such response, the RO sent a June 
2006 letter to the veteran informing him that his service 
treatment records were unavailable.  The RO also asked the 
veteran to assist in reconstructing his service data by 
submitting additional information regarding treatment during 
service and, in a June 2006 letter, expressly notified him of 
alternative types of evidence, including witness statements, 
to support his claims.  See Dixon v. Derwinski, 3 Vet. App. 
261 (1992) (holding that, where a veteran's service treatment 
records have been destroyed or lost, the Board is under a 
duty to advise the claimant to obtain other forms of 
evidence, such as lay testimony, to support his claim).  The 
Board is therefore satisfied that VA fulfilled its additional 
notification duties.  See 38 C.F.R. § 3.159(e) (2007).

In a case in which a veteran's service records are 
unavailable through no fault of his own, there is a 
heightened obligation for VA to assist the veteran in the 
development of his claim and to provide reasons or bases for 
any adverse decision rendered without these records.  See 
O'Hare v. Derwinski, 1 Vet. App. 365 (1991); see also Moore 
v. Derwinski, 1 Vet. App. 401 (1991) (holding that the 
heightened duty to assist a veteran in developing facts 
pertaining to his claim in a case in which service medical 
records are presumed destroyed includes the obligation to 
search for alternative medical records).  A Formal finding 
was rendered in September 2006 stating that the records were 
unobtainable.  A review of the claims folder reveals that VA 
has fulfilled its heightened duty to assist the veteran.

The Board recognizes a duty to provide a VA examination when 
the record lacks evidence to decide the veteran's claim and 
there is evidence of (1) a current disability, (2) an in-
service event, injury, or disease, and (3) some indication 
that the claimed disability may be associated with the 
established event, injury, or disease.  38 C.F.R. 
§ 3.159(c)(4)(i) (2007); see also McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  The veteran received a private 
audiological examination in April 2006 and subsequently 
submitted that examination report in lieu of having a VA 
medical center (VAMC) compensation and pension examination.

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review. 

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2007).  As a general matter, service connection 
for a disability on the basis of the merits of such a claim 
requires (1) the existence of a current disability; (2) the 
existence of the disease or injury in service, and; (3) a 
relationship or nexus between the current disability and any 
injury or disease during service.  Cuevas v. Principi, 3 Vet. 
App. 542 (1992).  That an injury occurred in service alone is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2007).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R.
§ 3.303(d) (2007).

Where a veteran served continuously for ninety (90) days or 
more during a period of war, or during peacetime service 
after December 31, 1946, and sensorineural hearing loss 
becomes manifest to a degree of 10 percent or more within one 
year from date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2007).  In an October 4, 1995, 
opinion, VA's Under Secretary for Health determined that it 
was appropriate to consider high frequency sensorineural 
hearing loss an organic disease of the nervous system and 
therefore a presumptive disability.

The Court has held that service connection can be granted for 
a hearing loss where the veteran can establish a nexus 
between his current hearing loss and a disability or injury 
he suffered while he was in military service.  Godfrey v. 
Derwinski, 2 Vet. App. 352,  356 (1992).  The Court has also 
held that VA regulations do not preclude service connection 
for a hearing loss which first met VA's definition of 
disability after service.  Hensley v. Brown, 5 Vet. App. 155, 
159 (1993).     

Where the determinative issue involves a medical diagnosis or 
causation, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91 (1993).  This burden typically 
cannot be met by lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  However, lay persons can 
provide an eye-witness account of a veteran's visible 
symptoms.  See, e.g., Caldwell v. Derwinski, 1 Vet. App. 466, 
469 (1991) (competent lay evidence concerning manifestations 
of a disease may form the basis for an award of service 
connection where a claimant develops a chronic disease within 
a presumptive period but has no in-service diagnosis of such 
disease).

The record reflects that the veteran does not have the 
requisite medical expertise to diagnose his claimed disorder 
or render a competent medical opinion regarding its cause.  
Thus, competent medical evidence showing that his claimed 
disorder is related to service is required.

The veteran contends that he suffered acoustic trauma during 
his military service that has caused his current bilateral 
hearing loss.  He specifically contends that he was exposed 
to loud noises associated with loud jet engines and loud prop 
aircraft engines while in the military service.  In regard to 
claimed in-service exposure to loud noises associated with 
various aircraft engines, the veteran's DD Form 214 reveals 
that he worked as an aircraft dispatcher and operations 
specialist which would have exposed him to loud aircraft 
engine noise.     

For purposes of applying VA laws, impaired hearing is 
considered a disability when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, and 4000 Hertz (Hz) is 
40 decibels (dB) or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, 
and 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2007). 

The medical evidence of record reveals that there is no 
current diagnosis of a hearing disability.  According to the 
April 2006 audiogram performed by private audiologist, C.F., 
the veteran exhibited pure tone thresholds of 20 dB at 500 
Hz, 30 dB at 1000 Hz, 25 dB at 2000 Hz, 20 dB at 3000 Hz, and 
30 dB at 4000 Hz for the right ear and 25 dB at 500 Hz, 25 dB 
at 1000 Hz, 20 dB at 2000 Hz, 30 dB at 3000 Hz, 25 dB at 4000 
Hz for the left ear with maximum word recognition scores of 
96 percent bilaterally.  Thus, it is clear that the veteran's 
hearing loss in both ears does not meet the definition of 
impaired hearing under 38 C.F.R. § 3.385 (2007).

Without a diagnosis of hearing loss that meets the minimum 
impairment to constitute a disability, the Board cannot grant 
service connection.  To prevail on the issue of service 
connection, there must be medical evidence of a current 
disability.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997) (a "current disability" means a disability shown by 
competent medical evidence to exist at the time of the award 
of service connection); Brammer v. Derwinski, 3 Vet. App. 223 
(1992) (in the absence of proof of a present disability, 
there can be no valid claim for service connection as 
Congress has specifically limited entitlement to service 
connection to cases where such incidents have resulted in a 
disability).
With respect to the veteran's claimed hearing loss 
disability, the Board finds that there is no competent 
evidence of any current disability.  In this regard, the 
veteran has not submitted any evidence which demonstrates 
hearing loss in accordance with 38 C.F.R. § 3.385.  Moreover, 
an April 2006 letter written by C.F. notes  a "borderline 
normal hearing acuity bilaterally."  See Audiogram Report 
dated April 12, 2006.  The Board acknowledges the veteran's 
testimony that he has difficulty hearing; however, absent any 
objective medical evidence of a bilateral hearing loss 
disability, and competent evidence that he does not have 
hearing loss disability for VA purposes, the Board finds that 
a preponderance of the evidence is against service connection 
for a bilateral hearing loss disability.  See Brammer, supra.  
See also Espiritu, supra.  

In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt 
is to be resolved in the claimant's favor in cases where 
there is an approximate balance of positive and negative 
evidence in regard to a material issue.  The preponderance of 
the evidence, however, is against the veteran's claim and 
that doctrine is not applicable.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


